DETAILED ACTION
This Office Action is in response to Application # 16/952,800 filed on November 19, 2020 in which claims 1-6 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-6 are pending, of which claims 1-6 are rejected under 35 U.S.C. 103 and also claims 1-6 are rejected under 35 U.S.C. 101.

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention. Examiner particularly points to Figures 6-18 of screen shots of the invention are not readable. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claim 1, a "web crawling system” is being cited. However, it appears that one of ordinary skill in the art could interpret the toolbar search system as software, per se. As per specification (Page 2 Lines 9-10), disclose “a web crawling system based on software” a person of ordinary skill in the art would interpret the web crawling system as an application software. 

The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shivaswamy et al. US 2015/0161257 A1 (hereinafter ‘Shivaswamy’) in view of Henkin et al. US 2013/0073382 A1 (hereinafter ‘Henkin’).

As per claim 1, Shivaswamy disclose, A web crawling system (Shivaswamy: paragraph 0017: disclose web crawler) based on software as a service (SaaS) (Shivaswamy: paragraph 0057: disclose Software as a service (Saas) support the operations) comprising: a uniform resource locator (URL) input unit (Shivaswamy: paragraph 0026: disclose fetching module is configured to fetch URL crawl request) configured to receive a URL of a website 5from which data is to be extracted through web crawling (Shivaswamy: paragraph 0026: disclose URL crawl requests are received to crawl an item listing webpage hosted by a competitor retailer store);
a task window display unit configured to display (Shivaswamy: paragraph 0042: disclose user interface display), through a plurality of task windows, each web page included in the website of the URL input through the URL input unit (Shivaswamy: paragraph 0042: disclose user can preconfigured ‘task’ of the web crawler via user interface displayed, where web crawler input is the URL as discussed above as the function of fetch module); 
a web crawling execution unit configured to execute web crawling according to items set and defined through the workflow setting unit to provide a crawling result (Shivaswamy: paragraph 0037: disclose output tracker is configured to track, at the request level and associated results that are received back from the web crawler).
It is noted, however, Shivaswamy did not specifically detail the aspects of
a workflow setting unit configured to display an extractable data area in each of the task windows, select data in the data area to set the selected data as target data to be extracted, 10define a data range to be repeatedly extracted from web pages of the task windows, select link data in the task windows to link web pages from which data is to be extracted, and display the linked web pages on each of the task windows as recited in claim 1.
On the other hand, Henkin achieved the aforementioned limitations by providing mechanisms of
Henkin: paragraph 0029: disclose extract the relevant text of the web page is presented and viewable via the content rendering application), select data in the data area to set the selected data as target data to be extracted (Henkin: paragraph 0015: disclose the selected words or phrases ‘target data’ are submitted to the user as interactive links), 10define a data range to be repeatedly extracted from web pages of the task windows (Henkin: paragraph 0015: disclose the selected words or phrases ‘target data’ are submitted to the user as interactive links and the selection is based on user’s previous web browsing session ‘repeatedly’ as input to an algorithm ‘define a data range’), select link data in the task windows to link web pages from which data is to be extracted (Henkin: paragraph 0055 and Fig. 4: disclose list of URL ‘link’ that are relevant where the data to be extracted from the web pages), and display the linked web pages on each of the task windows (Henkin: Fig. 4: disclose a display the linked web pages in the window).
Shivaswamy and Henkin are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Web Crawlers”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of Shivaswamy and Henkin because they are both directed to web crawlers and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Henkin with the method described by Shivaswamy in order to solve the problem posed.
Henkin: paragraph 0012). 
Therefore, it would have been obvious to combine Henkin with Shivaswamy to obtain the invention as specified in instant claim 1.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Shivaswamy did not specifically detail the aspects of
an extraction function menu unit configured to activate the task windows loaded through the task window display unit when a first function is selected, display the extractable 20data area in the task windows, and select data in the data area to set the selected data as the target data to be extracted; 
a task repetition function menu unit configured to specify the range of preset rows and columns depending on whether first two consecutively selected pieces of data in the task windows are in different columns and in the same row or whether the first two consecutively 25selected pieces of data in the task windows are in the same column and in different rows and 14set data in the specified range of rows and columns as the target data to be extracted, wherein data to be selectable from the data area is arranged in rows and columns, the same column of data has the same structure and pattern, and different columns of data have different structures and patterns;
a click function menu unit configured to display the link data in the task windows as selectable when the first function is selected, and display a new web page according to the link data as a detailed page when the link data is selected and link the new web 
a pagination function menu unit configured to repeatedly extract the target data to be extracted which is set through the extraction function menu unit and the task repetition function menu unit for each web page created through the click function menu unit as recited in claim 2.
On the other hand, Henkin achieved the aforementioned limitations by providing mechanisms of
an extraction function menu unit configured to activate the task windows loaded through the task window display unit when a first function is selected, display the extractable 20data area in the task windows, and select data in the data area to set the selected data as the target data to be extracted (Henkin: paragraph 0029: disclose extract the relevant text of the web page is presented and viewable via the content rendering application); 
a task repetition function menu unit configured to specify the range of preset rows and columns depending on whether first two consecutively selected pieces of data in the task windows are in different columns and in the same row or whether the first two consecutively 25selected pieces of data in the task windows are in the same column and in different rows and 14set data in the specified range of rows and columns as the target data to be extracted, wherein data to be selectable from the data area is arranged in rows and columns, the same column of data has the same structure and pattern, and different columns of data have different structures and patterns (Henkin: paragraph 0015: disclose the selected words or phrases ‘target data’ are submitted to the user as interactive links and the selection is based on user’s previous web browsing session ‘repeatedly’ as input to an algorithm ‘define a data range’);
a click function menu unit configured to display the link data in the task windows as selectable when the first function is selected, and display a new web page according to the link data as a detailed page when the link data is selected and link the new web page to the current web page to display each of the web pages on the task windows (Henkin: paragraph 0055 and Fig. 4: disclose list of URL ‘link’ that are relevant where the data to be extracted from the web pages and Fig. 4: disclose a display the linked web pages in the window); and 
a pagination function menu unit configured to repeatedly extract the target data to be extracted which is set through the extraction function menu unit and the task repetition function menu unit (Henkin: paragraph 0015: disclose the selected words or phrases ‘target data’ are submitted to the user as interactive links and the selection is based on user’s previous web browsing session ‘repeatedly’ as input to an algorithm ‘define a data range’) for each web page created through the click function menu unit (Henkin: paragraph 0023: disclose user interfaces associated with such data flows and examiner argues that the user interface inherit the function of menu, where the user can configure the interface).

As per claim 3, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. 
It is noted, however, Shivaswamy did not specifically detail the aspects of

On the other hand, Henkin achieved the aforementioned limitations by providing mechanisms of
wherein the extraction function menu unit displays whether or not data of the extractable data area in the task is windows is set as the target data to be extractable when the extractable data area in the task windows is moused over (Henkin: paragraph 0014: disclose user manipulate a cursor control device to interact with a link and paragraph 0040: disclose by positioning a cursor at, or over is).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. 
It is noted, however, Shivaswamy did not specifically detail the aspects of
wherein the task repetition function menu unit: 
when the first two consecutively selected pieces of data in the task windows are in different columns and in the same row, specifies a range of columns according to the two consecutively selected pieces of data and then additionally specifies a range of rows consisting of the number of preset rows within the specified range of columns when a different row of data is selected among data within the specified range of columns, thereby 15finally setting data within the specified ranges of rows and columns as the target data to be extracted; and 

On the other hand, Henkin achieved the aforementioned limitations by providing mechanisms of
wherein the task repetition function menu unit: 
when the first two consecutively selected pieces of data in the task windows are in different columns and in the same row, specifies a range of columns according to the two consecutively selected pieces of data and then additionally specifies a range of rows consisting of the number of preset rows within the specified range of columns when a different row of data is selected among data within the specified range of columns, thereby 15finally setting data within the specified ranges of rows and columns as the target data to be extracted; and 
when the first two consecutively selected pieces of data in the task windows are in the same column and in different rows, specifies the range of rows consisting of the number of 5preset rows for the column including the two consecutively selected pieces of data and then additionally specify a range of columns consisting of a selected number of columns when a different column of data is selected among data within the range of rows, thereby finally setting data within specified ranges of rows and columns as the Henkin: paragraph 0015: disclose the selected words or phrases ‘target data’ are submitted to the user as interactive links and the selection is based on user’s previous web browsing session ‘repeatedly’ as input to an algorithm ‘define a data range’).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claims 1, 2 and 4 above. In addition, Shivaswamy disclose, isa crawling performing unit executing web crawling on each piece of data displayed through the preview (Shivaswamy: paragraph 0040: disclose hourly performance value for a given hour); and 
a crawling history providing unit providing a crawling progress of the crawling performing unit, a detailed crawling history, and a crawling result (Shivaswamy: paragraph 0038: disclose average historical hourly performance value).
 It is noted, however, Shivaswamy did not specifically detail the aspects of
a crawling preview execution unit providing a preview of temporarily extracted data and edit functions for columns, the data being within the ranges of columns and rows specified through the task repetition function menu unit as recited in claim 5.
On the other hand, Henkin achieved the aforementioned limitations by providing mechanisms of
wherein the web crawling performing unit comprises: 
a crawling preview execution unit providing a preview of temporarily extracted data and edit functions for columns, the data being within the ranges of columns and rows specified through the task repetition function menu unit (Henkin: Fig. 4 and paragraph 0055 and Fig. 5: disclose the selection percentage ‘preview’ of which URL has high percentage and selecting in Fig. 5 the URL which has the higher percentage than others).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. 
It is noted, however, Shivaswamy did not specifically detail the aspects of
wherein the pagination function menu unit is configured to activate each of the task windows, select a plurality of consecutive web pages from a first web page among the web pages displayed in the task windows, and repeatedly extract the target data to be extracted which is set through the extraction function menu unit and the task repetition function menu unit in units of selected 25pages as recited in claim 6.
On the other hand, Henkin achieved the aforementioned limitations by providing mechanisms of
wherein the pagination function menu unit is configured to activate each of the task windows, select a plurality of consecutive web pages from a first web page among the web pages displayed in the task windows, and repeatedly extract the target data to be extracted which is set through the extraction function menu unit and the task repetition function menu unit in units of selected 25pages (Henkin: paragraph 0023: disclose user interfaces associated with such data flows and examiner argues that the user interface inherit the function of menu, where the user can configure the interface).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. US 2010/0120402 A1 disclose “System and Method for Enhanced Content Access”
US Pub. US 2011/0314152 A1 disclose “SYSTEMS AND METHODS FOR DETERMINING COMPLIANCE OF REFERENCES IN A WEBSITE”
US Pat. 9,083,729 B1 disclose “Systems and methods for determining that uniform resource locators are malicious”
US Pat. 5,950,189 A disclose “Retrieval system and method”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159